UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4025



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CLEVELAND KILGORE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Richard D. Bennett, District Judge.
(8:06-cr-00115-RDB)


Submitted:   October 31, 2007          Decided:     November 15, 2007


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cleveland Kilgore, Appellant Pro Se. Rod J. Rosenstein, United
States Attorney, Barbara Suzanne Skalla, Assistant United States
Attorney, Michele Walls Sartori, OFFICE OF THE UNITED STATES
ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Cleveland Kilgore was convicted by a jury on four counts

of bank fraud, 18 U.S.C. § 1344 (2000), four counts of aggravated

identity theft, 18 U.S.C. § 1028A (2000), and aiding and abetting

those offenses, 18 U.S.C. § 2 (2000).         He was sentenced to 149

months of imprisonment.    On direct appeal, Kilgore has chosen to

proceed pro se. Although Kilgore’s arguments on appeal are largely

indecipherable, construing his claims broadly, Kilgore appears to

challenge the district court’s subject matter jurisdiction and the

sufficiency of the evidence to support his convictions.

          As   recently   noted   by   this   court,   “[s]ubject-matter

jurisdiction (in the sense of judicial power) over federal criminal

prosecutions is conferred on district courts by 18 U.S.C. § 3231.”

United States v. Hartwell, 448 F.3d 707, 716 (4th Cir.), cert.

denied, 127 S. Ct. 328 (2006).         Accordingly, a federal district

court has jurisdiction over “all offenses against the laws of the

United States.”   See 18 U.S.C. § 3231 (2000).     Moreover, “there can

be no doubt that Article III permits Congress to assign federal

criminal prosecutions to federal courts.       That’s the beginning and

the end of the ‘jurisdictional’ inquiry.”        Hartwell, 448 F.3d at

716 (quoting Hugi v. United States, 164 F.3d 378, 380 (7th Cir.

1999)).

          Kilgore does not dispute that his criminal prosecution

involved the laws of the United States. Relying on commercial law,


                                  - 2 -
he   provides    no    valid   authority       for   the     proposition         that     the

district court lacked subject matter jurisdiction.                        To the extent

that Kilgore argues in his informal brief that he is a “Foreign

Nation (not a person) who rules autonomously and [is] not subject

to any entity or jurisdiction anywhere,” his claim is patently

meritless.      Accordingly, we find that the district court properly

exercised    subject     matter   jurisdiction            over    Kilgore’s       criminal

prosecution under 18 U.S.C. § 3231.

                 A    jury’s   verdict     must      be    sustained       if    there    is

substantial     evidence,      taking    the    view       most       favorable      to   the

Government, to support it.         Glasser v. United States, 315 U.S. 60,

80 (1942).       This court has “defined ‘substantial evidence’ as

‘evidence that a reasonable finder of fact could accept as adequate

and sufficient to support a conclusion of a defendant’s guilt

beyond a reasonable doubt.’” United States v. Smith, 451 F.3d 209,

216 (4th Cir.) (quoting United States v. Burgos, 94 F.3d 849, 862

(4th Cir. 1996) (en banc)), cert. denied, 127 S. Ct. 197 (2006).

This   court    “must    consider       circumstantial           as    well     as   direct

evidence, and allow the government the benefit of all reasonable

inferences      from    the    facts     proven      to     those        sought      to    be

established.”        United States v. Tresvant, 677 F.2d 1018, 1021 (4th

Cir. 1982).      In evaluating the sufficiency of the evidence, this

court does not review the credibility of the witnesses and assumes

that the jury resolved all contradictions in the testimony in favor


                                        - 3 -
of the Government.      United States v. Romer, 148 F.3d 359, 364 (4th

Cir. 1998).     Moreover, the uncorroborated testimony of one witness

or an accomplice may be sufficient to sustain a conviction. United

States v. Wilson, 115 F.3d 1185, 1190 (4th Cir. 1997).         This court

“can reverse a conviction on insufficiency grounds only when the

prosecution’s failure is clear.”         United States v. Moye, 454 F.3d

390,   394    (4th   Cir.)   (internal   quotation   marks   and   citation

omitted), cert. denied, 127 S. Ct. 452 (2006).

             To prove bank fraud, the Government had to establish

beyond a reasonable doubt that Kilgore

       knowingly execute[d], or attempt[ed] to execute, a scheme
       or artifice (1) to defraud a financial institution; or
       (2) to obtain any of the moneys, funds, credits, assets,
       securities, or other property owned by, or under the
       custody or control of, a financial institution, by means
       of false or fraudulent pretenses, representations, or
       promises.

18 U.S.C. § 1344.      The elements of aggravated identity theft, 18

U.S.C. § 1028A, are: (1) knowing use, possession, or transfer,

without lawful authority, of the means of identification of another

person and (2) that such conduct occurred during and in relation to

a felony enumerated in 18 U.S.C. § 1028A(c).         See United States v.

Montejo, 442 F.3d 213, 215 (4th Cir.), cert. denied, 127 S. Ct. 366

(2006).      In turn, § 1028A(c)(5) defines an enumerated felony to

include “any provision contained in chapter 63 (relating to mail,

bank, and wire fraud).”




                                   - 4 -
          We have reviewed the transcripts of the trial and find

sufficient evidence to sustain the jury’s verdict. Accordingly, we

affirm Kilgore’s convictions and sentence.      We deny Kilgore’s

motion for release pending appeal as moot and we further deny the

“Motion to Grant Settlement.”     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                          AFFIRMED




                              - 5 -